Opinion by
Judge Hines:
The money collected by the administrator for the hire of the slave was of his own wrong although under the mistaken belief of his right to collect and appropriate to the payment of the debts of the estate, and as the money was so collected and appropriated without collusion with the heirs the liability is the individual liability of the administrator and not the liability of the heirs whose land, descended to them, is attempted to be subjected. The case is the same as if the administrator had appropriated the money to his own use, as he has paid with it the debt of another without having been so directed to do. No question as to substitution to the rights of any creditor of the estate who may have received the money thus collected and paid out by the administrator can arise here because the claimants were under no legal obligation to pay any debt of the decedent. This view of the case renders it un*670necessary to consider the question of subrogation presented in the case.

W. L. Weathers, D. W. Lindsay, for appellants.


L. Anderson, for appellees.

Judgment affirmed.